Citation Nr: 1048123	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-33 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for myofascial pain 
syndrome (also claimed as fibromyalgia, degenerative joint 
disease of the cervical spine, back pain, degenerative joint 
disease of the left shoulder, left arm muscle condition, loss of 
grip, and numbness of left arm).

2.  Entitlement to service connection for a left knee disability 
(also claimed as degenerative joint disease and left leg pain).

3.  Entitlement to service connection for a psychiatric disorder, 
claimed as depression, to include symptoms of irritability, 
outbursts of anger, sleep disturbances, anxiety, and stress.
  
4.  Entitlement to service connection for headaches, dizziness, 
nausea, and chest pain.

5.  Entitlement to service connection for sinusitis secondary to 
a nasal obstruction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In February 2007, the RO denied service connection for 
degenerative joint disease, left knee; depression, irritability, 
outbursts of anger, sleep disturbances, anxiety, and stress; 
headaches, dizziness, nausea, and chest pain; degenerative joint 
disease of the left shoulder; myofascial condition; and 
degenerative joint disease of the cervical spine and back pain.  

In September 2008, the RO denied service connection for sinusitis 
secondary to a nasal obstruction.

The myofascial pain syndrome and psychiatric disorder claims have 
been recharacterized to better reflect the medical evidence, the 
procedural history, and the Veteran's claims.

In June 2008, the Veteran testified at a Decision Review Officer 
(DRO) hearing with respect to the left knee, psychiatric, and 
myofascial pain claims only.  A transcript is attached to the 
claim file.

The issues of entitlement to service connection for 
numbness and tingling in the Veteran's right arm and leg, 
as well as the issue of whether new and material evidence 
has been submitted to establish service connection for 
gastrointestinal problems, have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for headaches, 
dizziness, nausea, and chest pain, as well as the issue of 
entitlement to service connection for sinusitis secondary to a 
nasal obstruction, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Myofascial pain syndrome or related symptomatology was not 
shown during service or for many years thereafter, and 
degenerative joint disease was not manifested within one year of 
service.  The current condition is not related to active service.

2.  Degenerative joint disease of the left knee was not 
manifested within one year of service.  There is no competent 
evidence of a current left knee disability.

3.  A psychiatric disorder was not shown during service or for 
many years thereafter.  The current diagnosis of depression is 
not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for myofascial pain 
syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in September 2006 and August 2008.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service and private treatment records and 
provided the Veteran with an opportunity to testify.  There is no 
indication of any additional relevant evidence that has not been 
obtained.  During the June 2008 DRO hearing, the Veteran 
testified that he did not seek medical treatment very often after 
service because he is the type of person who does not complain.  
He stated that he saw "a number of doctors off and on" after 
discharge, but did not have those records.  He has acknowledged 
that the medical records are "skimpy" and "sketchy" with 
respect to his myofascial pain syndrome claim.  In November 2008 
correspondence, the Veteran explained that there is no record of 
continuous treatment because he "got tired of paying doctor 
bills, x-rays, etc only to have [] 'no findings.'"  The Veteran 
has submitted copies of medical bills, but it is not clear to 
what disability they relate.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has not 
contended otherwise.  

A medical opinion was not provided with respect to any of the 
disabilities.  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical examination is necessary when the 
record (1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence, which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical evidence 
for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's reports of continuity of left knee pain and 
myofascial pain symptoms are sufficient to meet the low threshold 
of a suggested nexus.  However, the record does not show any 
evidence of a current left knee disability.  With respect to 
myofascial pain syndrome, the STRs contain no treatment for 
musculoskeletal problems (other than the left knee).  With 
respect to a psychiatric disorder, the STRs show no complaints, 
treatment for, or diagnosis for depression or any other 
psychiatric disorder.  Under these circumstances, VA's duty to 
assist doctrine does not require that a veteran be afforded a 
medical examination as there is no reasonable possibility that a 
VA examination would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Degenerative 
joint disease is a listed chronic diseases for purposes of 
presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive 
period is one year following separation from service.  38 C.F.R. 
§ 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Myofascial Pain Syndrome

The Veteran contends that his current myofascial pain syndrome is 
related to service.  Specifically, he contends that left-sided 
pain in his neck, shoulder, and back have "been a daily fact of 
life" ever since service.  He also claims that his left arm 
muscle strength has become unreliable.

A July 1969 separation examination contains normal clinical 
evaluations of the upper extremities and spine.  The accompanying 
medical history report shows that the Veteran reported a history 
of swollen or painful joints, as well as a bone, joint, or other 
deformity.

Neither medical nor X-ray evidence of arthritis of the neck, 
back, or left shoulder is shown within one year of service and it 
is not contended otherwise.  Thus, presumptive service connection 
for arthritis is not warranted.  

	Post-service medical evidence does not reflect symptoms of 
myofascial pain syndrome for many years after service discharge.  
Private treatment records dated May 1986 and September 1987 show 
that the Veteran complained of numbness and tingling in his left 
arm.  
	
	In September 2000, the Veteran complained of left sided numbness 
and left arm pain.  He was treated for left arm and shoulder pain 
in December 2001, at which time the diagnosis was muscle spasm 
left trapezius and left lateral epicondylitis.
	
	The Veteran was diagnosed with myofascial pain syndrome in August 
2002.  
	
	In February 2003, the Veteran complained of chronic left sided 
pain in the neck and shoulder "from an old injury and a motor 
vehicle accident."  His extremities were normal upon 
examination.  He denied joint pain, back pain, radiculopathy, and 
limitation of motion or function.  In June 2003, the Veteran was 
treated for and diagnosed with back pain; a July 2003 record 
states that the back pain had resolved.  In March 2004, the 
Veteran was treated for neck pain and left shoulder pain.  The 
diagnosis was chronic strain/spasm and left shoulder pain.  X-
rays of the cervical spine and left shoulder were ordered, but 
they are not in the claim file.  
	
	An October 2005 letter from Dr. HQP states that the tingling and 
numbness in the Veteran's left arm "has something to do with 
your disc disease in your neck" and that "[i]t could be that 
the discs are pushing on top of the nerve roots coming out of the 
spinal cord that is causing you symptoms."  X-rays showed mild 
degenerative disc disease at C4-5 and C5-6.
	
	A July 2006 letter from Dr. HQP states that a left shoulder X-ray 
showed "some arthritis in the joint" and that a lumbar spine X-
ray showed some degenerated discs and arthritis in the lower 
spine.
	
	A February 2008 VA treatment record shows that the Veteran was 
treated for neck and back pain. The clinician noted that both 
conditions were chronic and stable.  Cervical spine X-rays were 
ordered, but they are not in the claim file.

Even though the record shows current a diagnosis of degenerative 
joint disease and myofascial pain syndrome, there is no medical 
evidence relating these findings to service.  Although the 
Veteran reported a history of joint problems during his July 1969 
separation examination, no diagnosis of any disability was made 
at that time, and there is no indication of any myofascial pain 
symptomatology, to include arthritis or joint pain, at any point 
during service.  

	The first finding of left-sided symptomatology was not until May 
1986, which was 17 years after service.  Notwithstanding the 
Veteran's reports of continued symptomatology, there is no 
medical evidence of myofascial pain syndrome during the 17 years 
before any disability was shown. See Savage v. Gober, 10 Vet. 
App. 488 (1997).  

The Veteran genuinely believes that his myofascial pain syndrome 
was incurred in service.  His factual recitation as to his 
symptoms is credible and ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  However, as a lay 
person, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of degenerative joint disease and myofascial pain 
syndrome and his views are of no probative value.  And, even if 
his opinion was entitled to be accorded some probative value, it 
is far outweighed by the medical evidence, which suggests factors 
unrelated to service as the cause for the myofascial pain 
syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for myofascial 
pain syndrome, is not warranted.

Left Knee Disability

The Veteran claims that he developed a left knee disability 
during service.  Specifically, he contends that he injured his 
right knee during basic training, and as a result "shifted all 
weight and landings to my left leg" during all future physical 
training exercise, thereby injuring his left knee.  The Veteran 
further contends that he continued to experience left knee pain 
after service, and that he currently experiences left knee pain 
2-3 times per week.

A June 1967 service treatment record shows that the Veteran was 
treated for left knee pain of 3-4 weeks' duration.  A physical 
examination was negative.  X-rays were ordered, but they are not 
in the claim file.

A July 1969 entrance examination contains a normal clinical 
evaluation of the lower extremities.  The accompanying medical 
history report shows that the Veteran reported recurring left 
knee pain.  The clinician noted that the Veteran had a painful 
left knee in 1967, but  "no problem since."

Neither medical nor X-ray evidence of left knee arthritis is 
shown within one year of service and it is not contended 
otherwise.  Thus, presumptive service connection for degenerative 
joint disease is not warranted.  

Post service private medical records show no current left knee 
disability or complaints.  The Veteran has been repeatedly seen 
for musculoskeletal complaints and problems, but no medical 
provider has identified or diagnosed any left knee disability.

Service connection cannot be granted in the absence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
There is no diagnosed left knee disability.  While the Veteran is 
competent to describe subjective complaints regarding his knee he 
is not competent to diagnose a disability where such requires 
specialized medical training or knowledge.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a left knee 
disability is not warranted.

Psychiatric Disorder

The STRs disclose no psychiatric findings, to include depression.  
The December 1965 entrance examination report and July 1969 
separation examination report both reveal a normal psychiatric 
assessment.  The Veteran denied having problems with depression 
in the accompanying medical history reports.  

June 2007 VA treatment records indicate a current diagnosis of 
depression; they also, in conjunction with the Veteran's 
allegations, suggest the presence of a current psychiatric 
disorder.  

The STRs are negative for any findings attributable to 
depression.  It is pertinent to note that the separation 
examination was negative for any psychiatric findings, to include 
depression, which weighs against the claim, and the Veteran 
specifically indicated that he did not have problems with 
depression.  The initial post-service medical evidence showing a 
diagnosis of depression is dated in 2007.  The gap of time of 
between service and the first medical evidence of disability also 
weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Subsequent post-service medical 
records show a diagnosis of, and treatment for, depression, but 
they do not include a competent medical opinion suggesting a 
nexus between this disorder and service.  Importantly, in two 
separate statements accompanying his July 2006 Form 21-526, the 
Veteran specifically stated that he developed depression 
subsequent to active service. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for a psychiatric 
disorder, claimed as depression, is not warranted.


ORDER

Service connection for myofascial pain syndrome (also claimed as 
fibromyalgia, degenerative joint disease of the cervical spine, 
back pain, degenerative joint disease of the left shoulder, left 
arm muscle condition, loss of grip, and numbness of left arm) is 
denied.

Service connection for a left knee disability (also claimed as 
degenerative joint disease and left leg pain) is denied.

Service connection for a psychiatric disorder, claimed as 
depression, to include symptoms of irritability, outbursts of 
anger, sleep disturbances, anxiety, and stress, is denied.


REMAND

Manlincon Issues

In February 2007, the RO denied service connection for headaches, 
dizziness, nausea, and chest pain.  September 2007 correspondence 
clearly establishes that the Veteran disagreed with the decision 
and the September 2007 correspondence was a valid and timely 
notice of disagreement (NOD) with that decision.  See 38 C.F.R. 
§§ 20.201, 20.302.  In a September 2008 decision, the RO denied 
service connection for sinusitis secondary to a nasal 
obstruction.  November 2008 correspondence establishes that the 
Veteran disagreed with the decision regarding his sinus claim.  
No statement of the case has been issued with respect to either.  
Therefore, a remand is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided a 
Statement of the Case which addresses 
the issues of headaches, dizziness, 
nausea and chest pain, as well as 
entitlement to secondary service 
connection for sinusitis.  If, and only 
if, either appeal is perfected by a 
timely filed substantive appeal, that 
issue should be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


